Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-27 are pending in this application.  Amended claims 1, 4-5, 9-17, 19-25 are noted.
	The amendment dated 03/10/2022 has been entered and carefully considered.  The examiner appreciates the amendments to the title, and the claims.  In view of said amendments, the objection to the title, the claim objection, the 112 rejection, and the 102 are rejection have been withdrawn.
	Claims 26-27 are withdrawn from consideration as being directed to a nonelected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8-9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (2009/0261449) in view of Bindal et al. (5,264,395).  Yamazaki discloses a method for manufacturing SOI substrate (title) in which a semiconductor layer 102 is formed by an epitaxial growth method over a single crystal semiconductor substrate 100 (0050 and Figure 1A) followed by an oxide film 104 (0057 and Figure 1B).  In one embodiment, the insulating film 130 can be formed using a mixed gas of silane and oxygen by a plasma CVD method (0114).  This can occur in a chamber in a vacuum state (0074-0075).  Afterwards, the surface is irradiated with a neutral atomic beam of an inert gas such as argon (0068).  However, the reference fails to specifically teach the newly added limitation of a temperature less than 300oC.
Bindal teaches a method of forming an SOI layer (title) by low temperature PECVD process (abstract) in which the temperature is less than 300oC (col.2 lines 30-49).  It would have been obvious to utilize a temperature less than 300oC in the process of Yamazaki with the expectation of success because Bindal teaches of forming an SOI layer using a low temperature PECVD process.
Regarding claim 2, Yamazaki teaches an oxide (0057).
Regarding claim 3, Yamazaki teaches silicon oxide (0114).
Regarding claim 8, the applicant requires repeating the steps.  It is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Regarding claim 9, Bindal teaches a temperature less than 300oC (col.2 lines 30-49), which overlaps the claimed range.
Regarding claim 15, the applicant requires a specific pressure.  Yamazaki teaches a pressure of 5x10-3 Pa (0074), which is similar to the claimed pressure.  To utilize the claimed pressure would have been obvious in the absence of a showing of criticality.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (2009/0261449) in view of Bindal et al. (5,264,395) and further in view of Liu et al. (2013/0280647).  The combination of Yamazaki/Bindal fails to teach hydrogen neutral beam.
Liu teaches an intense beam of neutral hydrogen (0050) which carries hydrogen molecules (0050).  It would have been obvious to utilize hydrogen in the combination with the expectation of success because Liu teaches a neutral beam of hydrogen.
Regarding claim 5, Liu teaches hydrogen.

Claims 6-7, 10, 12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (2009/0261449) in view of Bindal et al. (5,264,395) and further in view of Naik et al. (2015/0170956).  The combination of Yamazaki/Bindal fails to teach cyclic deposition.
Naik teaches deposition using plasma enhanced chemical vapor deposition (PECVD) and neutral beam enhanced chemical vapor deposition (NBECVD) (0025) as well as cyclic deposition (0051).  It would have been obvious to utilize cyclic deposition in the combination with the expectation of success because Naik teaches of using cyclic deposition to deposit films.
Regarding claim 7, Naik teaches a thickness of less than 2 nanometers (0050).
Regarding claim 10, Naik teaches a silicon containing precursor (0027).
Regarding claim 12, Yamazaki teaches TDMAS (0115).
Regarding claim 16, the applicant requires a specific power.  Naik teaches of applying an RF power (0028).  To utilize the claimed power would have been obvious in the absence of a showing of criticality.

Claims 11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (2009/0261449) in view of Bindal et al. (5,264,395) and further in view of LoBianco et al. (5,214,492).  The combination of Yamazaki/Bindal fails to teach applying a bias to the aperture plate.
LoBianco teaches of applying a bias to an aperture plate (col.4 lines 24-45) during a deposition process (col.1 lines 31-47).  It would have been obvious to apply a bias to an aperture plate during a deposition process in the combination with the expectation of success because LoBianco teaches same.
Regarding claim 13, LoBianco teaches of applying a bias to an aperture plate (col.4 lines 24-45).
Regarding claim 14, the applicant requires a specific bias.  LoBianco teaches of applying a bias to an aperture plate (col.4 lines 24-45).  To utilize the claimed bias would have been obvious in the absence of a showing of criticality.
---------------------
Claims 17-21, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (2009/0261449) in view of Bindal et al. (5,264,395) and Naik et al. (2015/0170956) and further in view of Hasebe et al. (2009/0203227). 
In independent claim 17, the applicant further requires providing a substrate, a gas inlet, a plasma chamber, an adsorbed species, and a specific precursor.  Yamazaki teaches providing a substrate (0013) and a plasma generation chamber (0137) while Naik teaches a gas inlet (0039), ALD (0048), and a silicon containing precursor (0027).  With respect to the newly added temperature limitation, Bindal teaches a temperature less than 300oC (col.2 lines 30-49).  While Naik teaches ALD (0048), the combination of Yamazaki/Bindal/Naik fails to specifically teach an adsorbed species.
Hasebe teaches a method for forming a silicon-containing insulating film (title) in which a silicon oxide film is formed by ALD (0022).  During the ALD process, the gas is adsorbed on the wafer surface (0055).  It would have been obvious to adsorb the species in an ALD process of the combination with the expectation of success because Hasebe teaches adsorption during an ALD process.
Regarding claim 18, Yamazaki teaches oxygen (0114).
Regarding claim 19, Yamazaki teaches oxygen plasma (0114).
Regarding claim 20, Yamazaki teaches repeating steps (0057).
Regarding claim 21, Naik teaches a thickness of less than 2 nanometers (0050).
Regarding claim 23, Yamazaki teaches TDMAS (0115), an aminosilane.
Regarding claim 24, Yamazaki teaches TDMAS (0115).

Claims 22, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (2009/0261449) in view of Bindal et al. (5,264,395) and Naik et al. (2015/0170956) and Hasebe et al. (2009/0203227) and further in view of LoBianco et al. (5,214,492).  The combination of Yamazaki/Bindal/Naik/Hasebe fails to teach applying a bias to the aperture plate.
LoBianco teaches of applying a bias to an aperture plate (col.4 lines 24-45) during a deposition process (col.1 lines 31-47).  It would have been obvious to apply a bias to an aperture plate during a deposition process in the combination with the expectation of success because LoBianco teaches same.
Regarding claim 25, the applicant requires a specific bias.  LoBianco teaches of applying a bias to an aperture plate (col.4 lines 24-45).  To utilize the claimed bias would have been obvious in the absence of a showing of criticality.

Noda et al. (2019/0376187) teaches a method for neutron beam processing for depositing a Si-containing film and has been provided as additional information.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant first argues that the amendment to claim 1 obviates the 102 rejection (p.11).
The examiner agrees and has withdrawn the 102 rejection.
Applicant next argues that references fail to teach the amended process and the amended temperature (pp.12-13).
The examiner agrees in part.  Yamazaki teaches plasma CVD method (0114) and newly cited Bindal teaches low temperature PECVD process (abstract) in which the temperature is less than 300oC (col.2 lines 30-49).
Applicant next argues that there is unexpected results of improved film quality with the claimed bias and refers to Tables 2 and 3 and paragraph 0075 (p.12-13).
The examiner disagrees.  There is no recitation of improved film quality as a result of the claimed bias as there is no comparison with any other bias.  In addition, the specification specifically states that by “applying 20 and 40W bias, WERR was improved”.  But that appears to be different than the claimed bias of between 0.05W/cm2 and about 0.2 W/cm2.
Applicant’s arguments have been considered but are not deemed persuasive.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        05/12/2022